Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-12 are pending and examined below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 7-12, there is no antimony provided or recitation in these claims.  As such, it is unclear how one arrives at formula 1 without antimony.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff et al., “Exceeding the filling fraction limit in CoSb3 skutterudite”, J. Mate. Chem, A, 2014 in view of Tanaka et al., U.S. Publication No. 2018/0145238 and Duan et al., “Electronegative Guests in CoSb3”, Energy Environ. Sci. 2016.
Regarding Claim 1, Graff teaches a praseodymium filled skutterudite with the formula PryCo4Sb12 (see abstract).  Thus, Graff teaches the formula PrxSyCo4Sb12-zQz where y and z are 0.  The examiner notes that both y and z can be infinitesimal in the claimed formula. 

Therefore, it would be obvious to one of ordinary skill in the art to modify the material of Graff by substituting some antimony with selenium as taught by Tanaka, providing the formula PrxCo4Sb12-zSez (see paragraph 14) because the substitution of antimony with selenium is know in the processing of skutterudite thermoelectric materials.
However, neither reference also provides sulfur doping.
Duan teaches doping skutterudite materials for thermoelectric devices with S and Se to achieve superior thermoelectric through very low lattice thermal conductivity (see abstract).
Therefore, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the compound taught by modified Graff by including Sulfur and Selenium specifically, as taught by Duan, in order to tailor thermoelectric properties.  
It is the examiner’s position that as the prior art discloses the genus along with motivation for the manufacture and tailoring of properties, it would be obvious to one of ordinary skill absent a showing of criticality or unexpected results to provide a skutterudite compound according to formula 1.  Furthermore, the present specification only specifically discloses 5 narrow examples which do not appear to disclose any unexpectedness across the entire claimed composition.  Finally given the teachings of Duan (that the introduction of S, Se dopants reduces thermal conductivity in the skutterudite compounds) the results shown (indicating a lower thermal conductivity) appear to be entirely expected.

Regarding Claim 7, Tanaka teaches that Te may be Q.
Regarding Claim 7, All references teach that the compound is formed by forming a mixture of the individual elements and then heat treating the mixture (see Tanaka at paragraph 38).
Regarding Claim 8, Tanaka teaches a temperature between 500 and 800 C (see paragraph 41).
Regarding Claim 9, Tanaka teaches two heat treatment steps (see paragraphs 39-41).
Regarding Claim 10, Duan teaches that sintering can be used in processing the skutterudite materials.
Regarding Claim 11, Tanaka teaches a thermoelectric device.
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Graff in view of Tanaka in and Duan, as applied above, and further in view of Scherrer “Solar thermoelectric generator based on skutterudites”, Journal of Power Sources, 2003.
Regarding Claim 12, modified Tanaka teaches a thermoelectric composition as disclosed above.  However, modified Tanaka does not teach using the composition in a solar cell.
Scherrer teaches that skutterudite thermoelectric materials may be used in solar cells (see abstract).
As such, it would be obvious to one of ordinary skill in the art to use the composition of modified Graff in a solar cell (such as in satellite applications) in order to use the skutterrudite material for known applications.
Conclusion
“Skutterudites as thermoelectric materials” provides many general design principles of skutterudite design, including the rare earth inclusion of Pr.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721